PeR Curiam.
Attention is called to the fact the suit is against the brokers who negotiated the insurance contract and not -against, the Virginia Mutual Insurance Company, the insurer. The right to cancel -is reserved to the insurer. The right to cancel being conceded, it appears any cause of action would be limited to the recovery of the unearned premium. The plaintiff’s evidence -showed he had received credit on another policy for the full amount due him. The plaintiff’s own evidence, therefore, put him out of court.
The judgment of nonsuit is
Affirmed.